                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                         AT LOUISVILLE


SIMON PROPERTY GROUP, L.P.                                                                          PLAINTIFF


v.                                                                                     NO. 3:14-CV-566-CRS


CASDNS, INC., et al.                                                                            DEFENDANTS


                             MEMORANDUM OPINION AND ORDER



        This matter is before the court for consideration of the following motions:

        (1) Motion of the plaintiff, Simon Property Group, L.P. (“SPG”), to dismiss counterclaim
            and crossclaim (DN 94);

        (2) Motion of the defendants, CASDNS, Inc., Cas-Com Internet Services, Inc., d/b/a
            Bestregistrar.com, and Jeffrey S. Smith (collectively, “defendants”) for enlargement
            of time to file amended counterclaim and crossclaim according to order (DN 95).1


        On February 3, 2020, this court entered a detailed and extensive Memorandum Opinion

and separate Order permitting the defendants leave to file a very limited version of the tendered

Amended Counterclaims, Crossclaims and Third-Party Complaint. The court ordered them to

file an amended version of the pleading conforming to the memorandum opinion and order

within thirty days from the date of entry of the order. Forty-five days later, the defendants

having failed to comply, SPG filed a motion to dismiss the counterclaim and crossclaim pursuant

to Fed.R.Civ.P. 41. The defendants filed a motion for enlargement of time six days later.




1
 Rather than properly filing the proposed amended document as an attachment to the motion for leave to file it out
of time, counsel has already filed the document in the record. See DN 97, Amended Counterclaim and Crossclaim.
           Fed.R.Civ.P. 41 provides that “[i]f the plaintiff fails to prosecute or to comply with these

rules or a court order, a defendant may move to dismiss the action or any claim against it.

Unless the dismissal order states otherwise, a dismissal under this subdivision (b)…operates as

an adjudication on the merits.” Subsection (c) states that “This rule applies to a dismissal of any

counterclaim, crossclaim, or third-party claim.”

           The defendants’ motion for enlargement of time indicates that counsel “inadvertently

overlooked” the court’s direction to file an amended pleading (DN 95, p. 3)2, and states that

“[t]he delay in tendering a conforming pleading of just a few weeks, which few weeks include

the current delay in court activity occasioned by widespread closures due to the coronavirus, will

not affect Plaintiff at all” (DN 95, p. 5).

           As set forth in the motion to dismiss, this is not the first time that defendants have offered

a tardy filing. Contrary to the defendants’ assertion in their motion for enlargement of time, this

delay is neither “justified” nor totally “harmless.” The failure to actually read and attend to the

Order of this court has prompted otherwise unnecessary and costly motion practice as well as an

unnecessary expenditure of the court’s time in addressing the present motions.

           The electronic filing system used by counsel has been and remains fully operational and

court personnel are working remotely to continue to conduct the daily business of the courts to

the best of our abilities given the present limitations on in-person contacts. Counsel is obligated

to do the same for their clients.

           While Gilbert v. Norton Healthcare, Inc., No. 3:10-CV-380, 2012 U.S.Dist. LEXIS

170890, *15 (W.D.Ky. Nov. 30, 2012) citing Bass v. Jostens, Inc., 71 F.3d 237 (6th Cir. 1995),




2
    The defendants did not file an affidavit to this effect with the motion.


                                                              2
cited by SPG, is inapplicable herein3, the “four factors” analysis was applied in Carpenter v. City

of Flint, 723 F.3d 700 (6th Cir. 2013) in which the Sixth Circuit reversed the district court’s

dismissal under Rule 41.            As explained in Carpenter, dismissal of claims is a sanction of last

resort, reserved for the most egregious conduct coupled with identifiable prejudice, and where

lesser sanctions will not suffice or have not previously been imposed. The court stated:

           Under this court's precedent, we consider four factors when determining whether
           dismissal for failure to prosecute was within the district court's discretion:
           (1) whether the party's failure is due to willfulness, bad faith, or fault; (2) whether
           the adversary was prejudiced by the dismissed party's conduct; (3) whether the
           dismissed party was warned that failure to cooperate could lead to dismissal; and
           (4) whether less drastic sanctions were imposed or considered before dismissal of
           the action. Mulbah, 261 F.3d at 589.

Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013). In applying the factors, the court

stated in pertinent part:

           The first factor—whether the party's failure is due to willfulness, bad faith, or
           fault—requires “a clear record of delay or contumacious conduct.” Freeland v.
           Amigo, 103 F.3d 1271, 1277 (6th Cir.1997). Contumacious conduct refers to
           behavior that is “ ‘perverse in resisting authority’ and ‘stubbornly disobedient.’ ”
           Schafer v. City of Defiance Police Dep't, 529 F.3d 731, 737 (6th Cir.2008)
           (quoting Webster's Third New International Dictionary 497 (1986)). The
           plaintiff's “conduct ‘must display either an intent to thwart judicial proceedings or
           a reckless disregard for the effect of [his] conduct on those proceedings.’ ” Wu,
           420 F.3d at 643 (quoting Mulbah, 261 F.3d at 591).

           The conduct at issue here includes (i) repeated failures to abide by local rules
           requiring filings to be double-spaced and submitted electronically; (ii) delays in
           responding to Defendants' motion to strike; (iii) failure, within a five-and-a-half-
           month period, either to file a motion for default judgment after Defendants did not
           timely file a responsive pleading or otherwise to move the litigation forward
           through stipulating to a second amended complaint. These first two oversights—
           repeated noncompliance with local filing rules and a delayed response to
           Defendants' motion to strike—are less egregious than the types of conduct that we
           have held reflect a clear record of contumacious conduct warranting dismissal.
           Unlike other cases where we have affirmed sua sponte dismissals, Carpenter and
           his counsel have not failed to appear at scheduled pretrial conferences, see Rogers
           v. City of Warren, 302 Fed.Appx. 371, 377 (6th Cir.2008); Coston v. Detroit
           Edison Co., 789 F.2d 377, 379 (6th Cir.1986), nor have they failed to respond to
3
    Both Gilbert and Bass involve the application of Fed.R.Civ.P. 37 for discovery violations, not Rule 41(b) and (c).

                                                            3
       discovery requests, see Harmon v. CSX Transp., Inc., 110 F.3d 364, 368 (6th
       Cir.1997), nor have they “acted in contempt of a court order compelling
       cooperation with such requests.” Mulbah, 261 F.3d at 592.

       Instead, the circumstances in this case are analogous to other cases in which we
       held that dismissal with prejudice was an abuse of discretion. For example, in
       Patterson, we reversed the district court's dismissal with prejudice, even after
       counsel failed to comply with procedural rules, failed to submit documents
       according to court-ordered deadlines, failed to initiate any discovery, and
       submitted answers to interrogatories four and a half months late. See Patterson,
       760 F.2d at 687. Although the Patterson court “sympathize[d] entirely with the
       district court's frustration under the circumstances,” the court concluded that it
       was an abuse of discretion to deprive the plaintiff of his day in court. Id. at 689.
       Our past cases have distinguished between “mere dilatory conduct involving a
       failure to file a specified document” and the more egregious problem of an
       “attorney's failure to appear on repeated occasions,” and we repeatedly have
       reversed dismissals where the misconduct fell into the former, less egregious,
       category. Coston, 789 F.2d at 379; see Mulbah, 261 F.3d at 592–93; Stough, 138
       F.3d at 615 (“While a pattern of this type of behavior [failing to timely file
       responses to motions] may be sanctionable, it does not tax the court's time in the
       same manner as failing to appear for court conferences.”). Carpenter's counsel's
       delayed filings and violations of local rules fall into the less egregious category,
       and accordingly, these infractions and missteps do not demonstrate a clear record
       of contumacious conduct warranting dismissal with prejudice.

Carpenter v. City of Flint, 723 F.3d 700, 704–05 (6th Cir. 2013). With the guideposts outlined

above, we find the failure of the defendants to timely file the required document in this case falls

short of establishing the “clear record of delay or contumacious conduct” that justifies the

sanction of dismissal in this circuit. We find this to be true even in light of the prior delays, for

the reasons explained in the first seven pages of this court’s February 2020 Memorandum

Opinion. In that Opinion, we addressed at length and rejected SPG’s argument concerning the

delays which have occurred in this now-six-year-old case, raised in opposition to the motion of

defendants for leave to amend their counterclaims. We need not revisit the history of this case

again. Suffice it to say, for purposes of this analysis, that neither side has diligently sought

resolution of this case on the merits.

       With respect to the second factor, prejudice, the Sixth Circuit stated:


                                                 4
       The second factor to examine is whether Defendants were prejudiced by
       Carpenter's counsel's conduct. Mulbah, 261 F.3d at 589. A defendant is prejudiced
       by a plaintiff's dilatory conduct if the defendant is “required to waste time,
       money, and effort in pursuit of cooperation which [the plaintiff] was legally
       obligated to provide.” Harmon, 110 F.3d at 368. Here, the district court did not
       make a finding that Defendants have been prejudiced by Carpenter's counsel's
       noncompliance with local rules and five-and-a-half-month period of inactivity,
       nor have Defendants provided any competent evidence indicating such
       prejudice…This total lack of evidence of prejudice to Defendants weighs against
       dismissal. See Carter, 636 F.2d at 161 (reversing the district court's dismissal
       when there was “no finding or evidence that defendant was prejudiced by
       plaintiff's dereliction”)...

       Defendants have yet to answer the complaint, file a substantive dispositive
       motion, or engage in discovery activities. Defendants' understandable frustration
       with Carpenter's counsel during the negotiations over amending the complaint
       does not warrant a finding of prejudice. See Schafer, 529 F.3d at 739–40
       (concluding that the prejudice factor weighed against dismissal when defendants
       made only minimal efforts in response to the complaint); see also Crossman v.
       Raytheon Long Term Disability Plan, 316 F.3d 36, 39 (1st Cir.2002) (concluding
       that defendants' “expense incurred in unsuccessfully attempting to communicate
       with [plaintiff].... [is] not unusual in the course of litigation and do[es] not rise to
       the level of prejudice justifying dismissal”). Accordingly, there is nothing in the
       record demonstrating that Defendants have wasted substantial time, money, or
       effort due to the uncooperativeness of Carpenter's counsel…

Carpenter v. City of Flint, 723 F.3d 700, 707–08 (6th Cir. 2013). In the case at bar, we do find

prejudice insofar as SPG expended time and money in filing the motion we presently address

solely due to defendants’ counsel’s neglect in following the court’s Order. The court finds the

defendants’ cavalier attitude in tossing off the delay as “not affect[ing] Plaintiff at all” wholly

misses this point.

       Which leads us to the third factor – Notice. This court has warned the defendants on at

least two occasions in this case that failure to timely comply with the court’s orders may result in

sanctions, including striking pleadings or rendering default judgment. DNs 56, 83.

       In Carpenter, the Court of Appeals found, however, that “routine language in a standard

order, warning counsel of possible dismissal as a sanction for failure to comply with any of the



                                                  5
provisions of the order, is not necessarily sufficient prior notice to immediately warrant the

extreme sanction of dismissal.” Carpenter, 723 at 708 (quoting Feeland v. Amigo, 103 F.3d

1271, 1279 (6th Cir. 1997)).

        We find that the defendants were not afforded specific notice that failure to comply with

the Order in issue would result in dismissal of their claims, but defendants were clearly on notice

that failure to follow the court’s orders is generally sanctionable conduct and the defendants were

so informed on more than one occasion. Thus the notice factor favors imposition of a sanction at

this point.

        The fourth and final factor is the availability of alternative sanctions. In this regard, the

Sixth Circuit stated that

        [t]he sanction of dismissal is appropriate only if the attorney's actions amounted
        to failure to prosecute and no alternative sanction would protect the integrity of
        the pretrial process.’ ” Wu, 420 F.3d at 644 (quoting Mulbah, 261 F.3d at 589)
        (emphasis in original); see also Consolidation Coal Co. v. Gooding, 703 F.2d
        230, 232–33 (6th Cir.1983) (“ ‘[D]ismissal with prejudice is warranted only
        where ... a lesser sanction would not better serve the interests of justice.’ ”
        (quoting Gonzalez v. Firestone Tire & Rubber Co., 610 F.2d 241, 247 (5th
        Cir.1980))); Charles Alan Wright et al., 9 Fed. Practice & Proc. Civil § 2369 (3d
        ed.) (“[T]he federal courts have held fairly consistently that, except in extreme
        circumstances, a court should first resort to the wide range of lesser sanctions that
        it may impose upon a litigant or the litigant's attorney, or both, before ordering a
        dismissal with prejudice.”). Alternative sanctions may include “levying a fine,
        barring [counsel] from participating in oral argument, or any other disciplinary
        action,” even dismissal without prejudice. Mulbah, 261 F.3d at 593. Although a
        district court in extreme cases has the power to dismiss with prejudice as the first
        and only sanction, “where the district court has not manifested consideration of
        less drastic sanctions, it is more difficult, although not impossible, for this court to
        conclude that the district court exercised its discretion with appropriate
        forethought.” Harmon, 110 F.3d at 368–69.

        In this case, although the district court admonished Carpenter's counsel several
        times for his failure to comply with local filing rules, the court did not impose any
        sanction short of dismissal for the past violations. For example, the district court
        could have imposed a fine on Carpenter's counsel, imposed other disciplinary
        measures on Carpenter's counsel, or even dismissed the case without prejudice.
        We acknowledge that the district court had good cause to impose some sanction


                                                   6
       on Carpenter or his attorney, given the continued violations of the local filing
       rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir.1980) (explaining
       that “[i]t is incumbent on litigants” to follow local rules of procedure). Although
       counsel has a clear obligation to familiarize himself with a district court's local
       rules and to follow them, we conclude that an alternative sanction placed on
       Carpenter's counsel would have been more appropriate before dismissing
       Carpenter's complaint with prejudice and depriving Carpenter of his day in court.
       See Wu, 420 F.3d at 644–45; Mulbah, 261 F.3d at 593–94. Accordingly, this
       factor weighs against dismissal.

Carpenter v. City of Flint, 723 F.3d 700, 709–10 (6th Cir. 2013). Dismissal is not warranted on

the present motion. The court has not heretofore sanctioned the defendants in this case. The time

has come to do so.

       A monetary sanction imposed upon counsel is sufficient in this instance to protect the

integrity of the court’s pretrial procedures.     Freeland, 103 F.3d at 1280, citing Taylor v.

Medtronics, Inc., 861 F.2d 980 (6th Cir. 1988).

       Therefore, for the reasons set forth herein and the court being otherwise sufficiently

advised, IT IS HEREBY ORDERED AND ADJUDGED that:

   1. The motion of the plaintiff, Simon Property Group, L.P., to dismiss (DN 94) is DENIED.

   2. The motion of the defendant, for enlargement of time to file the amended pleading to

       conform to the court’s order (DN 95) is GRANTED.

   3. Based upon the foregoing findings, the court sua sponte ORDERS the alternative

       sanction that counsel for defendants PAY THE COSTS OF THE PLAINTIFF’S

       MOTION TO DISMISS AND RESPONSE TO DEFENDANTS’ MOTION FOR

       ENLARGEMENT OF TIME. Plaintiff’s counsel shall file its detailed billing records

       for these filings along with an appropriate affidavit substantiating the requested hourly

       rate for their preparation. The court will issue an order for payment of costs upon receipt

       of the plaintiff’s materials.



                                                  7
  4. The defendants are hereby placed on notice that strict compliance with the orders of

     this court is mandated going forward and failure to comply will result in dismissal of

     their claims without the requirement of further notice or hearing.




                    April 9, 2020




IT IS SO ORDERED.                              Char
                                                  lesR.Si
                                                        mpsonI
                                                             II,Seni
                                                                   orJudge
                                                  Unit
                                                     edStat
                                                          esDi
                                                             str
                                                               ictCour
                                                                     t




                                           8
